02/14/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0431



                                    No. DA 20-0431


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

HEATHER ARLETA CALLANTINE,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including March 19, 2022, within which to prepare, serve, and file its response

brief.




MPD                                                                   Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                          February 14 2022